Citation Nr: 0311732	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  01-02 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from October 1969 to August 
1973 and from September 1990 to May 1991.

This appeal arose from a February 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for PTSD and a skin disorder.  


REMAND

A review of the record indicates that the veteran did testify 
before the Board of Veterans Appeals (Board) at a Travel 
Board hearing conducted at the St. Petersburg RO on November 
5, 2002.  However, the veteran was notified on April 30, 2003 
that the tape of the hearing was incomplete; thus, it could 
not be transcribed.  As a consequence, he was offered the 
opportunity of another Board hearing.  On May 10, 2003, the 
veteran indicated that he wanted to appear at another Travel 
Board hearing.  

This case is REMANDED to the RO for the following:

The RO should schedule a Travel Board 
hearing in compliance with the veteran's 
May 10, 2003 request.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




